UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JULY 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 333-169857 SSI INVESTMENTS II LIMITED (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Republic of Ireland None (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 107 Northeastern Boulevard Nashua, New Hampshire (Zip Code) (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (603) 324-3000 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £ No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filerR Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes£ No R SSI INVESTMENTS II LIMITED FORM 10-Q FOR THE QUARTER ENDED JULY 31, 2011 INDEX PAGE NO. PART I — FINANCIAL INFORMATION 2 Item 1. Unaudited Consolidated Financial Statements: 2 Consolidated Balance Sheets as of July 31, 2011 and January 31, 2011 2 Consolidated Statements of Operations for the Three and Six Months Ended July 31, 2011 (Successor), the period from May 26, 2010 through July 31, 2010 (Successor), the period from May 1, 2010 through May 25, 2010 (Predecessor) and the period from February 1, 2010 through May 25, 2010 (Predecessor) 3 Consolidated Statements of Cash Flows for the Six Months Ended July 31, 2011 (Successor), the period from May 26, 2010 through July 31, 2010 (Successor) and the period from February 1, 2010 through May 25, 2010 (Predecessor) 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 45 PART II — OTHER INFORMATION 45 Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Reserved 45 Item 5. Other Information 46 Item 6. Exhibits 46 SIGNATURE 47 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 PART I ITEM 1. — CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SSI INVESTMENTS II LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED, IN THOUSANDS) July 31, 2011 January 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Short term investment 9 - Restricted cash 59 Accounts receivable, net Deferred tax assets Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred tax assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current maturities of long term debt $ $ Accounts payable Accrued compensation Accrued expenses Deferred tax liabilities Deferred revenue Total current liabilities Long term debt Deferred tax liabilities Other long term liabilities Total long term liabilities Commitments and contingencies (Note 10) Shareholders’ equity: Ordinary shares, $1.00 par value:1,000,000,000 shares authorized; 534,513,270 shares issued at July 31, 2011 and January 31, 2011 Additional paid-in capital - Accumulated deficit ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 SSI INVESTMENTS II LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED, IN THOUSANDS) Successor Predecessor Successor Predecessor Three Months Ended July 31, 2011 For the Period from May26, to July31,2010 For the Period from May1,to May25, 2010 Six Months Ended July 31, 2011 For the Period from May26, to July31,2010 For the Period from February 1,to May25, 2010 Revenue $ Cost of revenue Cost of revenue – amortization of intangible assets 8 40 Gross profit Operating expenses: Research and development Selling and marketing General and administrative Amortization of intangible assets Acquisition related expenses Total operating expenses Operating loss ) Other (expense) income, net ) Interest income 41 16 13 71 16 95 Interest expense ) Loss before benefit for income taxes ) Benefit for income taxes ) Net loss $ ) $ ) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SSI INVESTMENTS II LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED, IN THOUSANDS) Successor Predecessor Six Months Ended July 31, 2011 For the Period from May 26, to July 31, 2010 For the Period from February 1, to May 25, 2010 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Share-based compensation - - Depreciation and amortization Amortization of intangible assets (Recovery of ) provision for bad debts ) ) Benefit for income taxes - non-cash ) ) ) Non-cash interest expense Tax effect related to exercise of non-qualified stock options - - Changes in current assets and liabilities, net of acquisitions Accounts receivable ) Prepaid expenses and other current assets 82 ) ) Accounts payable ) ) Accrued expenses, including long-term ) ) ) Deferred revenue ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) ) Acquisition of SkillSoft, net of cash acquired - ) - Purchases of investments (9 ) - ) Maturity of investments - - Acquisition of 50 Lessons ) - - (Increase) decrease in restricted cash, net ) 27 Net cash (used in) provide by investing activities ) ) Cash flows from financing activities: Exercise of share options - - Capital contribution - - Proceeds from employee share purchase plan - - Proceeds from issuance of ordinary shares - - Proceeds from issuance of Senior Credit Facilities, net of fees - - Proceeds from issuance of Senior Notes, net of fees - - Principal payments on Senior Credit Facilities ) - ) Tax effect related to exercise of non-qualified stock options - - ) Net cash (used in) provided by financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SSI INVESTMENTS II LIMITED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. THE COMPANY On May 26, 2010, SSI Investments III Limited (“SSI III”), a wholly owned subsidiary of SSI Investments Limited II (“SSI II”), completed its acquisition of SkillSoft PLC (the “Acquisition”), which was subsequently re-registered as a private limited company and whose corporate name changed from SkillSoft PLC (the “Predecessor”) to SkillSoft Limited (“SkillSoft” or the “Successor”). Unless otherwise indicated or the context otherwise requires, as used in this discussion, the terms “the Company”, “we”, “us”, “our” and other similar terms refers to (a) prior to the Acquisition, the Predecessor and its subsidiaries and (b) from and after the Acquisition, SSI II and its subsidiaries, including SkillSoft. 2. BASIS OF PRESENTATION The accompanying, unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to such SEC rules and regulations. In the opinion of management, the condensed consolidated financial statements reflect all material adjustments (consisting only of those of a normal and recurring nature) which are necessary to present fairly the consolidated financial position of the Company as of July 31, 2011 and the results of its operations and cash flows for three and six month periods ended July 31, 2011. The results prior to May 26, 2010 represent the Predecessor period. The Predecessor period does not include financial information of SSI II because prior to May 26, 2010, SSI II did not conduct operations or have any material assets. These condensed consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 31, 2011, as filed with the SEC on April 14, 2011. The results of operations for the interim period are not necessarily indicative of the results of operations to be expected for the full fiscal year. The Company evaluates events occurring after the date of the accompanying unaudited condensed consolidated balance sheets for potential recognition or disclosure in the financial statements. The Company did not identify any material subsequent events requiring adjustment to the accompanying unaudited condensed consolidated financial statements (recognized subsequent events). Those items requiring disclosure (unrecognized subsequent events) in the financial statements have been disclosed accordingly. 3. CASH, CASH EQUIVALENTS, RESTRICTED CASH AND INVESTMENTS The Company considers all highly liquid investments with original maturities of 90 days or less at the time of purchase to be cash equivalents. At July 31, 2011, the Company did not have any cash equivalents but did hold a nominal amount of available for sale investments. At January 31, 2011, the Company did not have any cash equivalents or available for sale investments. At July 31, 2011 and January 31, 2011, the Company had approximately $0.1 million of restricted cash held in certificates-of-deposits with a commercial bank pursuant to terms of certain facilities lease agreements. Realized gains and losses and declines in value determined to be other-than-temporary on available-for-sale securities are included in investment income. The cost of securities sold is based on the specific identification method. Interest and dividends on securities classified as available-for-sale are included in other income. In accordance with the guidance of the Financial Accounting Standards Board (FASB), securities that the Company does not intend to hold to maturity or for trading purposes are reported at market value, and are classified as available for sale. 5 Cash and cash equivalents and available for sale short-term investments as of July 31, 2011 were as follows (in thousands): Description Contracted Maturity Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Cash and cash equivalents: Cash N/A $ $ - $ - $ $ $ - $ - $ Short-term investments: Equity securities N/A $ 4 $ 5 $ - $ 9 $ 4 $ 5 $ - $ 9 Realized gains and losses and declines in value determined to be other-than-temporary on available-for-sale securities are included in investment income. Gross realized gains and losses for the six months ended July 31, 2011 were nominal. The cost of securities sold is based on the specific identification method. Interest and dividends on securities classified as available-for-sale are included in other income. 4. REVENUE RECOGNITION The Company generates revenue primarily from the licensing of its products, providing professional services and from providing hosting/application service provider (ASP) services. The Company follows the provisions of the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 985-605 Software – Revenue Recognition and Staff Accounting Bulletin No. 104 to account for revenue derived pursuant to license agreements under which customers license the Company's products and services. The pricing for the Company's courses varies based upon the content offering selected by a customer, the number of users within the customer's organization and the term of the license agreement (generally one, two or three years). License agreements permit customers to exchange course titles, generally on the contract anniversary date. Hosting services are sold separately for an additional fee. A license can provide customers access to a range of learning products including courseware, Referenceware®, simulations, mentoring and prescriptive assessment. The Company offers discounts from its ordinary pricing, and purchasers of licenses for a larger number of courses, larger user bases or longer periods of time generally receive discounts. Generally, customers may amend their license agreements, for an additional fee, to gain access to additional courses or product lines and/or to increase the size of the user base. The Company also derives revenue from hosting fees for customers that use its solutions on an ASP basis and from the provision of professional services. In selected circumstances, the Company derives revenue on a pay-for-use basis under which some customers are charged based on the number of courses accessed by its users. For arrangements subject to ASC 985-605 Software – Revenue Recognition, the Company recognizes revenue ratably over the license period if the number of courses that a customer has access to is not clearly defined, available, or selected at the inception of the contract, or if the contract has additional undelivered elements for which the Company does not have vendor specific objective evidence (VSOE) of the fair value of the various elements. This may occur if the customer does not specify all licensed courses at the outset, the customer chooses to wait for future licensed courses on a when and if available basis, the customer is given exchange privileges that are exercisable other than on the contract anniversaries, or the customer licenses all courses currently available and to be developed during the term of the arrangement. Arrangements which include extranet hosting/ASP services are generally accounted for under Staff Accounting Bulletin No. 104. Revenue from these arrangements is recognized on a straight-line basis over the period the services are provided. Upfront professional service fees are recorded as revenue over the contract period. Revenue from nearly all of the Company's contractual arrangements is recognized on a subscription or straight-line basis over the contractual period of service. 6 The Company generally bills the annual license fee for the first year of a multi-year license agreement in advance and license fees for subsequent years of multi-year license arrangements are billed on the anniversary date of the agreement. Occasionally, the Company bills customers on a quarterly basis. In some circumstances, the Company offers payment terms of up to six months from the initial shipment date or anniversary date for multi-year license agreements to its customers. To the extent that a customer is given extended payment terms (defined by the Company as greater than six months), revenue is recognized as payments become due, assuming all of the other elements of revenue recognition have been satisfied. The Company typically recognizes revenue from resellers over the commitment period when both the sale to the end user has occurred and the collectability of cash from the reseller is probable. With respect to reseller agreements with minimum commitments, the Company recognizes revenue related to the portion of the minimum commitment that exceeds the end user sales at the expiration of the commitment period provided the Company has received payment. If a definitive service period can be determined, revenue is recognized ratably over the term of the minimum commitment period, provided that payment has been received or collectability is probable. The Company provides professional services, including instructor led training, customized content development, website development/hosting and implementation services. During the first quarter of fiscal 2012 the Company prospectively adopted the guidance of Accounting Standards Update (ASU) No. 2009-13 Revenue Recognition (Topic 605): Multiple-Deliverable Revenue Arrangements, specifically for multiple element arrangements which are not accounted for under ASC 985-605 Software – Revenue Recognition (this is normally due to the inclusion of extranet hosting/ASP services). ASU No.2009-13 was ratified by the Financial Accounting Standards Board (FASB)Emerging Issues Task Force on September 23, 2009. ASU No.2009-13 affects accounting and reporting for all multiple-deliverable arrangements. ASU No.2009-13 establishes a selling price hierarchy for determining the selling price of a deliverable in a sale arrangement. The selling price for each deliverable is based on vendor-specific objective evidence (VSOE)if available, third-party evidence (TPE)if VSOE is not available, or the Company's best estimated selling price (BESP)if neither VSOE nor TPE are available. The amendments in ASU No.2009-13 eliminate the residual method of allocation and require that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price allocation method. The relative selling price method allocates any discount in the arrangement proportionately to each deliverable on the basis of the deliverable's estimated fair value. For transactions entered into subsequent to the adoption of ASU No.2009-13 that include multiple elements, arrangement consideration is allocated to each element based on the relative selling prices of all of the elements in the arrangement using the fair value hierarchy as required by ASU No.2009-13. The Company limits the amount of revenue recognition for the software and content licenses and extranet hosting services (as a bundled unit) to the amount that is not contingent on the future delivery of products or services or future performance obligation. That amount is then recognized on a straight-line basis over the contractual term.
